 

 

Is this transcript for an appeal?

If'yes, an Expedited transcript UNITED STATES BANKRUPTCY COURT

 

 

is required. L] Yes L]No NORTHERN DISTRICT OF CALIFORNIA
TRANSCRIPT ORDER FORM
Name of Debtor (Case Name): Chapter Case Number:
Mordechai Koka 11 20-50469 SLI

 

Adversary Proceeding Name:

Adversary Proceeding Number:
(or Miscellaneous Proceeding Number)

 

 

 

Vs. Plaintifi(s),
Defendant(s).
Date of Hearing: 6/22/2021 Time of Hearing: 2:00 pm

 

 

(Complete a SEPARATE form for EACH hearing date)

Hearing Judge: Johnson Hearing Location:

 

 

Transcriber: Josephine McCall Court Transcribing Alternate Transcriber: Janice Russell Transcripts

 

 

nee of vot [| Ordinary (30 Days) Entire Hearing [ ] Ruling/Opinion Portion Only
ranscript:

 

 

 

 

14 Days [_] Testimony of Witness
[_] Expedited (7 Days) _ [__] Other/Special Instructions: Name of Witness
[| Daily (24 Hours) Objection to Subchapter V Designation
Name of Person(s) Ordering Transcript: Mailing Address (include law firm name, if any):
Jared Day, Trial Attorney Office of the U.S. Trustee
Contact Person: 450 Golden Gate Avenue, Room 05-0153
sO San Francisco, CA 94102
Ianthe del Rosario
Phone Number: Email Address:
(415) 705-3309 ianthe.v.rosario@usdoj.gov

 

 

THIS SECTION FOR COURT USE ONLY

Transcript Order Number:

 

Transcription Information Sent to Transcriber By: [ | TDS [| Other:

 

Time Start: Time End: Time Start: Time End:
Time Start: Time End: Time Start: Time End:
ECRO: Court Division: Processed By:

 

 

 

 

This Form is mandatory and approved for use by the U.S. Bankruptcy Court for the Northern District of California. If the transcript you want
is already ordered or on file, contact the transcriber to obtain a copy. Do not use this Form to order a §341 Meeting of Creditors recording.
To order a Meeting of Creditors recording visit the U.S. Trustee website. 3/2019

Case: 20-50469 Doc#178 Filed: 06/23/21 Entered: 06/23/21 13:10:41 Page 1of1
